PER CURIAM.
In these consolidated appeals, Lenir Richardson appeals a district court order dismissing as frivolous some of her claims and some of the defendants under 28 U.S.C. § 1915(e)(2)(B) (2000) and a district court order dismissing the remainder of her complaint as barred by the statute of limitations. In No. 04-2306, we review the district court’s dismissal de novo. We have reviewed the record and find the district court properly dismissed some claims and some defendants as frivolous. Accordingly, we dismiss this appeal as frivolous. In No. 04-2568, we have reviewed the record and the district court’s order and affirm on the reasoning of the district court. See Richardson v. Roslyn Children Center, No. CA-04-867 (E.D. Va. filed Nov. 17, 2004; entered Nov. 19, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

No. 04-2306 DISMISSED


No. 04-2568 AFFIRMED